DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 02/28/2021 have been entered. Claims 1-24 remain pending in the application. The amendments overcome the claim objections set forth in the previous office action mailed on 09/01/2020.
Allowable Subject Matter
Claims 7-11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 12-17 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Gordon  (US 5,364,408).
Regarding claim 1, Gordon discloses a tissue engagement device (FIGs 8-10; abstract discloses the device is used to engage tissue) comprising: a handle (See FIG 9 below); a tube (118) that defines a lumen (Col 17 lines 65-66 disclose 118 is a hollow tube. FIG 8 further shows the tube has a lumen) having a maximum interior width (Interior width shown in FIGs 8-10), the tube being attached to the handle (FIGs 8-9 show the tube 118 is directly attached to the identified handle); an actuation rod (42, FIGs 2-4B and 7, col 18 lines 6-16) positioned within the lumen of the tube (FIG 9, col 18 lines 16-18); a plurality of arms (58a, b, FIGs 4A-4B, 7, and 10), each arm comprising a piercing tip (88a,b; col 17 lines 43-45); and an actuator (124, 38, 76) coupled to the handle (The elements of FIG 9 are each interpreted as being coupled, linked, or connected to one another through various mechanical connections. Examiner notes the term “coupled to” is not limited to a direct attachment between the actuator and the handle), the actuator being configured to move the actuation rod relative to the tube to rotate the arms (Col 18 lines 6-16) between (i) a retracted orientation (FIGs 2, 4A, 7, and 9) in which the tips of adjacent arms are at a distance from each other that is less than the maximum interior width of the lumen (FIG 4A shows the tips of the arms are closer to one another than the interior width of 32, which is inserted within and therefore smaller than the interior width of tube 118. Therefore, the tips of the arms are a distance from one another which is less than the maximum interior width of the lumen of 118) and (ii) an actuated orientation (FIGs 3, 4B and 10; note some figures only show 1 arm for simplicity) in which the tips of adjacent arms are directed away from each other and are spaced from each other by a distance that is greater than the maximum interior width of the lumen (FIG 10 shows that when actuated, arms are directed away from one another and the tips are further apart than the width of the lumen of tube 118), 2 of 13Appl. No. 15/002,349Preliminary Amdt. dated February 7, 2018Response to Office Action dated November 7, 2017wherein, when a distal end of the tissue engagement device abuts a layer of tissue (110, 112, 114, and 116, FIG 9), actuation of the arms via the actuator rotates the tips into the layer of tissue (Into layers 114 and 116) to pierce the layer of tissue (Col 18 lines 2-20) and to apply tension to the layer of tissue outwardly in opposite directions (FIG 10; the arms are pushed into the 

    PNG
    media_image1.png
    540
    397
    media_image1.png
    Greyscale


Regarding claim 2, Gordon discloses the tips of the arms face away from each other when the tissue engagement device is in the retracted orientation (FIGs 4A and 7).
Regarding claim 3, Gordon discloses the actuation rod comprises a tip at a distal end thereof (End where link 66 is, FIGs 4A-4B), and wherein the piercing tips of the arms extend distally past the distal tip of the actuation rod during at least a portion of a transition of the arms from the retracted 
Regarding claim 4, Gordon discloses the piercing tips of the arms extend distally past the distal face of the tube during at least a portion of a transition of the arms from the retracted orientation to the actuated orientation (FIGs 9-10 show the distal ends of arms 58a,b where the piercing tips would be located if shown, are distal to the distal face of the tube 118).
Regarding claim 5, Gordon discloses at least a portion of each arm is positioned distally relative to the distal face of the tube throughout a transition of the arms from the retracted orientation to the actuated orientation (FIGs 9-10 show the distal ends of arms 58a,b are distal to the distal face of the tube 118).
Regarding claim 6, Gordon discloses the arms are pivotally coupled either to the tube or to the actuation rod (The arms are pivotally coupled to the actuation rod 42 via pin 66 and links 64a,b; col 17 lines 18-20).
Regarding claim 12, Gordon discloses the actuator comprises a lever (124, FIG 2-3), a knob, or a sliding button.
Regarding claim 13, Gordon discloses the actuation rod is moved distally relative to the tube to transition the arms from the retracted orientation to the actuated orientation (FIGs 4A-4B show the actuation rod moves distally when transitioning the arms. FIGs 9-10 show the actuation rod moves distally relative to tube 118).
Regarding claim 14, Gordon discloses the piercing tips of the arms are configured to embed within or otherwise engage the pericardium of a heart without passing through the pericardium of the heart when the arms are transitioned from the retracted orientation to the actuated orientation ( The language “configured to embed within or otherwise engage the pericardium of a heart without passing through the pericardium of the heart” constitutes functional claim language, indicating that the claimed 
Regarding claim 15, Gordon discloses the piercing tips of the arms are configured to move only in transverse and proximal directions relative to the tube when the arms are transitioned from the retracted orientation to the actuated orientation (FIGs 2-10; the tips of the arms are in their most distal position when retracted and only move outward and proximally when actuated).
Regarding claim 16, Gordon discloses the piercing tips of the arms move in unison (Via mechanical connection to the same actuation rod 42) with each other along oppositely directed paths (FIG 4A) as the arms are transitioned from the retracted orientation (FIG 9) to the actuated orientation (FIG 10).
Regarding claim 17, Gordon discloses the piercing tips of the arms are at the distal end of the tissue engagement device when the arms are in the retracted orientation (FIGs 2, 4A, 6, 7, and 9 show the tips of the arms are at the distal end of the device. Note the claim language does not require the tips to form a distal most point of the device).
Claims 20-24 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Ho et al. (US 2010/0105981).
Regarding claim 20, Ho et al. discloses a tissue engagement device (FIGs 1-3; paragraph [0018] discloses the device is used to engage tissue) comprising: a tube (1, FIG 1, paragraph [0013]) that defines a lumen (FIGs 1-3 show the lumen of tube 1) having a maximum interior width (FIGs 1-2 show the 

    PNG
    media_image2.png
    461
    333
    media_image2.png
    Greyscale

Regarding claim 21, Ho et al. discloses the needle pathway is collinear with a central axis of the tube (FIGs 2-3, paragraph [00136] discloses tube 1 encloses actuation rod 2 and is shiftably mounted on the outside of the tube. This configuration is interpreted as being collinear with a central axis of the needle pathway within the actuation rod 2).
Regarding claim 22, Ho et al. discloses the needle pathway extends between the arms when the arms are in the actuated orientation (FIG 2).
Regarding claim 23, Ho et al. discloses a tissue engagement device (FIGs 1-3; paragraph [0018] discloses the device is used to engage tissue) comprising: a tube (1, FIG 1, paragraph [0013]) that defines a lumen (FIGs 1-3 show the lumen of tube 1) having a maximum interior width (FIGs 1-2 show the interior width of the lumen); an actuation rod (2, paragraph [0013]) configured to be positioned within the lumen of the tube (FIGs 1-3, paragraphs [0013 and 0013]), the actuation rod defining a needle 
Regarding claim 24, .
Claims 23-24 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Terayama (US 4,222,380).
Regarding claim 23, Terayama discloses a tissue engagement device (10, FIG 1; abstract discloses the device is used to engage tissue) comprising: a tube (16, FIGs 1-3) that defines a lumen (FIGs 2-3 show the lumen of tube 16) having a maximum interior width (Width shown in FIG 3); an actuation rod (19, col 3 lines 4-15) configured to be positioned within the lumen of the tube (FIGs 2-3, col 3 lines 13-15), the actuation rod defining a needle pathway (Lumen through which 18 and 42 pass, FIGs 2-4); a plurality of arms (41, FIGS 3-4), each arm comprising a piercing tip (41a, col 4 lines 15-26); an actuator (23, FIG 2) configured to move the actuation rod relative to the tube (Col 3 lines 24-29 and col 5 lines 1-9 and 17-36) to transition the arms between (i) a retracted orientation (Not shown, col 5 lines 5-9) in which the tips of adjacent arms face toward each other (Although not shown, when the tips are in a retracted orientation, they would be facing toward each other because they both curve inward towards one another. Therefore at least some surface of the tip would be facing a surface of the opposing arm) and are at a distance from each other that is less than the maximum interior width of the lumen (In order for the arms to be housed within the lumen, the distance between the tips must be less than the interior width of the lumen) and (ii) an actuated orientation (FIGs 3-4) in which the tips of adjacent arms are directed away from each other and are spaced from each other by a distance that is greater than the maximum interior width of the lumen (Col 4 lines 11-21 and col 5 lines 15-36; FIGs 3 and 4 show the arm tips are further apart from one another than the interior width of the lumen of 16); and a needle (42) configured to pass through the needle pathway of the actuation rod (FIG 4, col 5 lines 26-45, the needle is advanced distally which the arms are actuated/clamping tissue), wherein the needle pathway extends between the arms when the arms are in the actuated orientation (FIG 4).
Regarding claim 24, Terayama discloses the needle pathway extends between the arms when the arms are in the retracted orientation (Arms 40 are attached to tube 19 and the needle pathway .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as unpatentable over Gordon (US 5,364,408).
Regarding claim 19, Gordon discloses the invention substantially as claimed, as set forth above for claim 1.
Gordon is silent regarding the piercing tips of the arms being each sharpened along one or more bevel planes.
However, Gordon teaches in the embodiment of FIG 19, a piercing tip (166) being sharpened along one or more bevel planes (FIG 19 shows a beveled edge).
Therefore, it would have been obvious to modify the piercing tip (88a,b) of the present embodiment with the alternative piercing tips (166) taught by the alternative embodiment (which teaches the piercing tips of the arms being each sharpened along one or more bevel planes as claimed) because Gordon sets forth that both tips are known equivalents for providing a piercing tip at the distal end of an arm for penetrating tissue (Col 10 lines 48-55 discloses different embodiments of needles can be used in each device) and the substitution of one for the other would have the predictable result of providing a sharped end capable of piercing a layer of tissue, with the additional benefit of having beveled planes to minimize trauma upon piercing of said tissue.
Response to Arguments
Applicant's arguments filed 02/28/2021 have been fully considered but they are not persuasive. 
	Regarding claim 1, applicant argues that Gordon fails to teach the newly added limitations of a handle, the tube being attached to the handle, and the actuator coupled to the handle. Applicant has not pointed out specifically why the prior art fails to teach the highlighted limitations. It is the examiner position that Gordon does teach the actuator being coupled to the handle because the elements of FIG 9 (including the handle, tube, and the actuator) are each interpreted as being coupled, linked, or connected to one another through various mechanical connections. Examiner notes the term “coupled to” is not limited to direct attachment between the actuator and the handle. Therefore, applicant’s argument is not persuasive. 
Regarding claims 20 and 23, applicant argues that Ho fails to teach a retracted orientation in which the tips of adjacent arms face towards a longitudinal plane/face towards each other. Applicant has not pointed out specifically why the prior art fails to teach the highlighted limitations. In view of the newly recited limitation, an alternative interpretation of the tips has been set forth above to teach the tips of adjacent arms facing towards a longitudinal plane that passes through a longitudinal axis of the device/facing toward each other.  With reference to annotated FIG 1 above, it is the examiner’s position that at least an interior surface of a proximal section of the tips are facing toward the plane/ facing toward each other. The claims do not specify which particular surface of the tip(s) faces toward the plane, or toward each other.
Regarding claim 23, applicant argues that Terayama fails to disclose an actuated orientation in which the tips of adjacent arms are directed away from each other. Applicant has not pointed out specifically why the prior art fails to teach the highlighted limitation. It is the examiner’s position that Terayama teaches the tips of adjacent arms being directed away from each other in the actuated orientation of FIG 3 because the arms have moved from a retracted orientation where the arms are . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.N.L./Examiner, Art Unit 3771                                                                                                                                                                                                        

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771